DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an ECG waveform timing detector comprising processing circuitry configured to receive an ECG waveform obtained by measuring a subject, calculate a heart rate based on the ECG waveform, set a threshold value for detecting a peak from the ECG waveform, and when the heart rate and the number of peaks match, output a trigger signal for detecting an R-wave in the ECG waveform by comparing the threshold value to the ECG waveform.
The closest prior art Zhang et al. (US Patent Application Publication 2017/0354827 A1) discloses an ECG waveform timing detector, comprising processing circuitry configured to receive an ECG waveform obtained by measuring a subject, calculate a heart rate based on the ECG waveform, and set a threshold value for detecting a peak threshold from the ECG. However, the cited reference fail to individually disclose, or suggest when combined, when the heart rate and the number of peaks match, output a trigger signal for detecting an R-wave in the ECG waveform by comparing the threshold value to the ECG waveform.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically when the heart rate and the number of peaks .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Perttu et al. (US Patent 5,709,215) relates to R-wave detection system that improves distinguishing R-waves from noise by using variable declining sensitivity thresholds.
Behbehani et al. (US Patent Application Publication 2006/0041201 A1) relates to analysis of R-wave peak amplitude morphology in a QRS complex that includes determining power spectral density for the R-wave peak time series.
Thakur et al. (US Patent 9,788,742) relates to determining whether a detected heart beat is either confirmed or identified as a misdetection depending on an impedance waveform. 
Lee et al. (US Patent Application Publication 2013/0165805 A1) relates to an R-peak detection apparatus that detects R-wave peaks and compares them to a pre-stored 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792